DETAILED ACTION
Reissue Applications 
This office action is responsive to applicants’ amendment filed 7/21/2021 in reissue application 16/109,099 filed 8/22/2018 of US Patent Number US 9,450,406 B2 issued to Palmer et al on September 20, 2016.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,320,315 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Status of Claims
Claims 25, 39 and 41 are now cancelled.
Claims 24, 26-38, 40, and 42-43 are pending.

Response to Arguments

Defective declaration: The objection to the declaration and 251 rejection are held in abeyance pending applicants’ submission of a new declaration as indicated in their response of 7/21/2021 at page 9.1
Double Patenting: Withdrawn in view of applicants Terminal Disclaimer filed 7/21/2021.
Claim interpretation: As now amended, and in light of applicants’ arguments, the examiner now interprets the claims under 112(6) paragraph as updated below. 
112 Rejections: Withdrawn in view of updated 112(6) interpretation above and applicants’ amendment to the claims and supporting arguments filed 7/21/2021.
102/103 Rejections: Withdrawn in view of applicants’ amendment to the claims and supporting arguments filed 7/21/2021.

Defective Declaration - Rejections Under 35 USC 251

The reissue oath/declaration filed 8/22/2018 is defective for the following reasons:
1)	The declaration is not signed by each of the inventors.
2)	While applicants have checked the declaration box indicating that the application for the patent was filed under 37 CFR 1.46, the face of the ‘406 patent does not indicate that the application was filed under 37 CFR 1.46. Hence, the dec for the broadening reissue cannot be signed by assignee. 
3)	While applicants error statement indicates that new claim 24 does not require a charging mode as required by claim 1 of the ‘406 patent, it remains unclear HOW this renders the patent wholly or partially inoperative. See, MPEP 1414 II

Claims 24, 26-38, 40, and 42-43 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this
Office action.

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Claims 24, 26, 27, 29, 30 and 32-37 recite the following Functional Phrases: 
FP#1: a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

FP#2: a processor configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery… (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

FP#3: at least one sensor configured to:
sense electrical current information of the supply… (claim 26)
provide electrical current/sense information (claims 26, 30)
sense at least one of frequency information… (claim 30)



 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#3 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#3 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#3 recite the following functions: 2  
FP#1: a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

FP#2: a processor configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery… (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

FP#3: at least one sensor configured to:
sense electrical current information of the supply… (claim 26)
provide electrical current/sense information (claims 26, 30)
sense at least one of frequency information… (claim 30)

In other words, the communications interface, processor, and sensor being “configured to” are simply generic place holders for the term “means” in performing the recited functions of connecting/communicating, controlling/causing, and sense(ing), respectively. 

Regarding FP#1, a skilled artisan would understand a “communication interface” as having a known structure for performing the recited function of connecting/communicating. (See, e.g. ‘406 specification Fig. 4 [interface 406] and passages 7:11, 28 describing Ethernet (e.g. a NIC card) and/or IEEE 802.11) Hence, FP#1 fails prong A and does not invoke 112(6).
Regarding FP#2, while a “processor” is a known term of art and understood as having a particular structure, it is not known to perform the claimed functions without the use of special programming (e.g. an algorithm). Upon review of the ‘406 specification, the examiners find that processor [114] (Fig. 1) is disclosed as executing the algorithms of Figures 9 and 10 in performing the functions of: control a supply/discharge of electricity from a mains electricity circuit to a load, [1002-1012] determine when to supplement electricity [1002-1012, 910], provide second information [902-908], use the electrical current information from the at least one sensor [906], and store operational data (Fig. 1 - memory [116]). The ‘406 specification further discloses that processor 114 instructs inverter 128 and converter 502 to generate a certain angel waveform (e.g. at Fig. 5, 10:15-18) and hence provides algorithmic support for the function control a waveform of the supply of electricity. Accordingly, FP#2 meets prong A and invokes 112(6). 
Regarding FP#3, the recited “sensor” is interpreted in light of the “405 specification as sensor 122 disclosed as having its own processor [202] and transmitter/receiver [204] capable of Bluetooth communication (‘406 at 8:3-54) As noted above, the ‘406 specification discloses that processor 114 instructs inverter 128 and converter 502 to generate a certain angel waveform (e.g. at Fig. 5, 10:15-18) and hence provides algorithmic support for the function the “sensor” being 

3-Prong Analysis: Prong (B)
FP#2-3 meet invocation prong (B) because they recite the functions for the “processor” and “sensor” being “configured to” perform the functions of controlling/causing, and sense(ing), as noted above.

3-Prong Analysis: Prong (C)
FP#2-3 meet invocation prong (C) because FP#2-3 do not recite sufficient structure for performing the entire claimed function.  Based upon a review of claims 24, 26, 27, 29, 30 and 32-37, the Examiners find that FP#2-3 recite very little structure, if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. 
In view of the Examiners findings above that FP#2-3 meets invocation prongs (A)-(C), the Examiners conclude FP#2-3 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
In re Aoyama,, 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. ElektaAB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
In light of the above the examiner finds:
Based upon a review of FP#2-3, the Examiner finds that FP#2-3 structures (processor and sensor) are linked with the specific algorithms noted above. Specifically, FP#2 is interpreted as follows:
The recited “processor” of FP#2 being “configured to” is interpreted as processor [114] (Fig. 1) executing the algorithms of Figures 9 and 10 in performing the functions of: control a supply/discharge of electricity from a mains electricity circuit to a load, [1002-1012] determine when to supplement electricity [1002-1012, 910], provide second information [902-908], use the electrical current information from the at least one sensor [906], and store operational data (Fig. 1 - memory [116]). The recited processor being “configured to control a waveform” is further interpreted as processor 114 instructing inverter 128 and converter 502 to generate a certain angel waveform as disclosed at 10:15-18 and shown in Fig. 5. 
Regarding FP#3, the recited “sensor configured to” is interpreted as sensor 122 inclusive of processor [202] and transmitter/receiver [204] capable of Bluetooth where processor 114 instructs inverter 128 and converter 502 to generate a certain angel waveform as disclosed at 10:15-18 and 8:3-54 and shown in Fig. 5
Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.3

Allowable Subject Matter
	Allowable subject matter is being indicated pending resolution of the aforementioned discrepancies noted above. 	
Independent claim 24 recites a processor configured to control a supply of electricity from a mains electricity, control/cause discharge (of a supply of electricity) from a battery, determine when to supplement electricity, and provide second information which has been interpreted under 112(6) as set forth above. Here, the examiners find no evidence that the structures of Schoettle perform the same function in substantially the same way to achieve substantially the same result. The examiner also finds no evidence of interchangeability of the structure disclosed in Schoettle with that of the ‘406 patent because the circuits operate in a functionally different manner. (See, e.g. ‘406 at Figs. 1 & 4 and ‘406 passages at 6:34-47, 59-67 in contrast with Schoettle at [0036, Fig. 2b[221])
	Further, independent apparatus claim 24, method claim 40, and computer product claim 43 as now amended each require that discharge of electricity from the battery to the load is controlled: 
based on received information from the electricity network system operator or the service provider of an increased electricity requirement at the load comprising information that an
additional load has been switched on during a peak usage time period, determine to supplement the load with electricity from the battery in addition to the supply of electricity provided from the mains electricity circuit to the load, and control the battery to discharge a current from the battery which substantially matches the additional load, and

	

    PNG
    media_image1.png
    303
    711
    media_image1.png
    Greyscale

‘406 Figure 8
However, prior art Schoettle does not consider whether a device has been switched on during a peak time (and the grid may be operating normally or that battery discharge substantially matches the additional load), and that the stored energy in the battery could be used to cover the additional demand as demonstrated in Figure 8 and discussed at 8:58-9:29 of the ‘406 specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                               /Woo H Choi/
Primary Examiner, Art Unit 3992

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants are advised that the error statement in the instant application must recite a different error than that relied upon in parent application 15/679,668. MPEP 1451
        2 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)
        3 “Disclosed structure includes that which is described in a patent specification, including any alternative structures identified.” Serrano v. Telular Corp., 111 F.3d 1578, 1583, 42 USPQ2d 1538, 1542 (Fed. Cir. 1997).